1

2                             UNITED STATES DISTRICT COURT

3                           EASTERN DISTRICT OF CALIFORNIA

4

5        UNITED STATES OF AMERICA,              No. 2:14-cr-00309-GEB
6                      Plaintiff,
7            v.                                 TENTATIVE RULINGS ON THE LOSS
                                                AND RESTITUTION AMOUNTS TO BE
8        CARISSA CARPENTER,                     INCLUDED IN THE PRESENTENCE
                                                REPORT
9                      Defendant.
10

11                  The parties disagree about what loss and restitution

12   findings should be included in the Presentence Report (“PSR”).                  The

13   United States of America         (the “government”) submitted to chambers

14   on November 13, 2018 via email for in camera consideration a

15   “Loss/Restitution Attachment (Revised 11/13/2018)” reflecting its

16   position on these issues.               The government requests that this

17   attachment replace the loss and restitution attachments in the PSR.

18   The government argues “that the total loss is $3,922,807.00 and

19   the     total    restitution    amount     is   $4,07[0],955.17.”1         Gov.’s

20   Supplemental Memorandum re: Loss/Restitution (“Gov.’s Supp. Br.”)

21   at 4:8–9, ECF No. 137.         The government contends that the restitution

22   amount    is    $148,147.302   higher    than   the   loss   amount   because   the

23   restitution amount takes into account the interest and fees of R.W.’s

24   loss.     Id. at 6:11–28.      Defendant Carissa Carpenter (“Carpenter”)

25   counters that “the loss and restitution in this matter are both

26   1 These totals are incorrect; specifically, the correct loss amount in the
     government’s loss/restitution chart is $3,785,807.87 and the restitution
27   amount is $3,933,955.17.
     2 The referenced difference is not the exact difference stated but the actual
28   amount has no bearing on the ultimate decision herein.
                                               1
1    less than $3.5 million.”          Def.’s Loss/Restitution Calculations

2    (“Def.’s Supp. Br.”) at 5:16–17, ECF No. 138.                  Carpenter argues

3    since the loss amount is less than $3,500,000, her offense level

4    in the PSR should only be enhanced 14 or 16 levels under U.S.S.G.

5    § 2B1.1(b)(1)(H)–(I).      Def.’s Formal Objections at 14–17, ECF No.

6    127; see PSR ¶ 53, ECF No. 121.

7                Carpenter    contends    that       the   government’s     loss    and

8    restitution figures are erroneous because “between $72,000 and

9    $300,000 of [R.W.’s3] investment [which the government argues is a

10   loss] has already been accounted for” “via the $1.15 million

11   related to [J.A.I.].”      Def.’s Supp. Br. at 4:4–7.            The government

12   argues R.W.’s investments are not part of the J.A.I. losses because

13   R.W.’s investments occurred “months before the losses captured in

14   the [J.A.I.] loss item, and in different amounts from any of the

15   wire transfers from the [J.A.I.] account.”                  Gov.’s Supp. Br. at

16   7:8–10.     The government contends “the first wire transfer from

17   [J.A.I.’s] account . . . [into Carpenter’s account] for which the

18   United States has evidence was $125,000 on March 9, 2007.”                Id. at

19   7:4–5.     The government supports its argument by citing R.W.’s

20   interview with the Federal Bureau of Investigation (“FBI”), in
21   which R.W. explains he invested $300,000 through two payments of

22   $150,000    made   in   2006,   months       before   the    first   J.A.I.   wire

23   transfer.     Id. at 7:7-8.      The government also argues that R.W.

24   never stated he invested through J.A.I. Id. at 7:2–3. The evidence

25   demonstrates that the government is correct, since R.W. made his

26   investment months before the first J.A.I. account transfer and
27
     3 The victims are referenced by their initials for privacy reasons and since
28   such sentencing information is not typically placed on the public docket.
                                              2
1    since the J.A.I. transfer amounts do not match R.W.’s investment

2    amounts.   Therefore, this objection is overruled.

3               Carpenter also argues that S.Y.’s $25,000 investment is

4    already included under J.A.I.’s losses because S.Y.’s investment

5    was pooled with other investors as part of the $125,000 transfer

6    from J.A.I. to Carpenter on March 9, 2007.       Def.’s Supp. Br. at

7    4:8-15.    The government disputes this characterization, arguing

8    S.Y.’s investment was not included under J.A.I.’s losses because

9    S.Y.’s investment was made a month before J.A.I.’s March 9, 2007

10   transfer to Carpenter.    Gov.’s Supp. Br. at 7:26-8:4.     However,

11   despite S.Y. stating in his interview with the FBI that he made

12   his investment in February 2007, S.Y. states in his victim impact

13   statement that he wired $25,000 around the first week of March

14   2007.   S.Y. Victim Impact Statement, ECF No. 121-3 at 7.   Further,

15   S.Y. states in his interview with the FBI that he invested $25,000

16   with J.A.I. and that this investment was pooled with four other

17   investors because the minimum investment amount for one unit or

18   share was $125,000.    S.Y. Interview, ECF No. 137-3 at 1–2.     The

19   bank records provided by the government show that on March 9, 2007,

20   J.A.I. paid Carpenter $125,000.       Decl. of Special Agent Brandon
21   Kutz (“Kutz Decl.”), ECF No. 137-1 at 5.      Since S.Y. states that

22   he invested with J.A.I. in March 2007 and that this money was

23   pooled with four other people for a total $125,000 investment, it

24   is evident that S.Y.’s investment was a part of the $125,000

25   transfer from J.A.I. to Carpenter on March 9, 2007.       Therefore,

26   the evidence demonstrates that the government has double counted
27   S.Y.’s investment with the J.A.I. loss amount.     Cf. United States

28   v. Vera, 893 F.3d 689, 694 (9th Cir. 2018) (encouraging “express
                                       3
1    findings by a district court regarding the reliability of [evidence

2    considered in connection with sentencing]”). Hence, this objection

3    is sustained.

4                  Carpenter also argues that a $125,000 wire transfer from

5    I.F. on March 14, 2007 should not be included in the loss and

6    restitution      calculations         because   “[t]he    government     has   not

7    identified any specific investor (or inventors [sic]) related to

8    this transaction.”           Def.’s Supp. Br. at 4:17–22.        The government

9    counters that “the circumstantial evidence demonstrates that this

10   was an investment in Carpenter’s fraud scheme.”                 Gov.’s Supp. Br.

11   at 4:16–17.      Specifically, the government argues that this wire

12   transfer should be included in the total loss and restitution

13   amounts because the $125,000 was transferred into the same IPAHC

14   bank account into which Carpenter received wire transfers and made

15   deposits of payments in similar amounts from other victims around

16   the    same    time,    including      investments   made    through    financial

17   entities.      Gov.’s Supp. Br. at 4:17–24.          Carpenter has not shown

18   that    I.F.    is     not   an   appropriate    recipient      of    restitution.

19   Therefore, this portion of Carpenter’s argument is overruled.

20                 Carpenter      argues   the   $2,059.06    loss   and   restitution
21   amounts for R.B.4 should not be included in the loss and restitution

22
     4 On November 8, 2018, the government filed a victim impact statement from
23   R.B. in which R.B. claims $5,000,000 in loss and restitution. R.B. Victim
     Impact Statement, ECF No. 133-1. However, R.B.’s victim impact statement did
24   not explain the nature or circumstances of R.B.’s claimed loss. See United
     States v. Waknine, 543 F.3d 546, 557 (9th Cir. 2008) (finding “affidavits
     [filed in support of restitution order] were too summary and too conclusory to
25   be sufficiently reliable”). Further, in its most recent Supplemental
     Memorandum, filed on November 13, 2018, the government removed the
26   loss/restitution amount for R.B. from its total loss and restitution
     calculations because the bank records indicate a “sizable number of transfers
27   of money back and forth between Carpenter and R.B.” which make it “difficult
     to identify or reasonably estimate the amount of loss” for R.B. Gov.’s Supp.
28   Br. at 1 n.1.
                                                 4
1    amounts because R.B. “received over $1.3 million” from Carpenter

2    over the course of their romantic relationship.                Def.’s Supp. Br.

3    at 4:23–5:2.       The government, however, has already removed this

4    loss and restitution claim from its calculation of the total loss

5    and restitution amounts.         Gov.’s Supp. Br. at 1 n.1.              This claim

6    does   not    present    a   concrete     controversy      justifying      judicial

7    decision.     Therefore, it is disregarded.

8                 Carpenter       challenges       F.Y.’s      $380,000       loss   and

9    restitution amounts, contending that four payments F.Y. made to

10   Carpenter in the relevant period between 2009 and 2010 totaled only

11   $125,800, not $380,000.         Def.’s Supp. Br. at 5:3–11.          F.Y. signed

12   a victim impact statement in which F.Y. makes the conclusory claim

13   that F.Y. invested over $380,000 in Carpenter’s ventures.                   ECF No.

14   121-3.       Carpenter   supports    her      position,    citing    a    telephone

15   interview that the FBI conducted with F.Y. during which F.Y.

16   estimated that F.Y. made three payments of $150,000, $100,000, and

17   $60,000 to Carpenter.        Ex. E to Def.’s Supp. Br. at 1.         During that

18   interview, F.Y. also stated that F.Y. provided Carpenter with a

19   signed blank check, which Carpenter subsequently filled out for

20   $60,000.     Id.    Bank records provided by both the government and
21   Carpenter, however, evince that while F.Y. did make four payments

22   to Carpenter between September and October 2009, these payments

23   totaled only $125,800.         Kutz Decl., ECF No. 137-1 at 11; Ex. F to

24   Def.'s Supp. Br.         The referenced bank records contradict the

25   conclusory $380,000 amount in F.Y.’s victim impact statement.

26   Therefore, this objection is sustained.
27                Carpenter also objects to a $12,000 payment from E.H.

28
                                               5
1    being included in the loss and restitution amounts, contending that

2    E.H. “was not an investor.”            Def.’s Supp. Br. at 5:12–13.                   The

3    government counters that a $12,000 cashier’s check dated January

4    10,   2010,    payable      to   Carpenter       from   E.H.    was    deposited   into

5    Carpenter’s bank account, and around this time Carpenter deposited

6    checks or received wire transfers into the same account from other

7    victims.       Gov.’s Supp. Br. at 5:16–19.                    Carpenter provides a

8    telephonic statement from E.H. in support of this objection, in

9    which E.H. states E.H. has no recollection of ever issuing a check

10   to Carpenter and denies having invested money with Carpenter.                         Ex.

11   G. to Def.’s Supp. Br.           Considering this telephonic statement and

12   E.H.’s failure to file a victim impact statement, the government

13   has not demonstrated that E.H.’s $12,000 payment should be included

14   in the calculation of total loss and restitution.                     Therefore, this

15   objection is sustained.

16                 For   the    stated   reasons,        the   total       loss   amount   is

17   $3,494,607.87 and the total restitution amount is $3,642,755.17.

18   In light of the loss amount, ¶ 53 in the PSR concerning the specific

19   offense characteristics is changed from an offense level 18 to an

20   offense level 16.          Therefore, the total offense level is 28 and
21   the advisory guideline imprisonment range is 78–97 months.

22                 Since the rulings herein resolve objections to the PSR,

23   the court is required by Rule 32(i)(3)(C) to “append a copy of the

24   court’s [rulings] . . . to any copy of the presentence report made

25   available to the Bureau of Prisons.”               Fed. R. Crim. P. 32(i)(3)(C).

26                 Dated:      November 16, 2018
27

28
                                                  6
